UNITED STATES DISTRICT COURT                        FILED
                             FOR THE DISTRICT OF COLUMBIA                        OCT 1 4 2010
-   -

                                                                          Clerk, U.S. Oistria & Bankruptcy
                                             1                           Courts for the District of Columbla
Jeffrey L.G. Johnson,                        1
                                             1
        Plaintiff,                           )
                                             1
                v.                           1        Civil Action No.            1'73,'&
                                             1
United States et al.,                        1
                                             1
        Defendants.                          1


                                   MEMORANDUM OPINION

        This matter is before the Court on its initial review of plaintiffs pro se complaint and

application for leave to proceed in formapauperis. Pursuant to 28 U.S.C.         1915(e), the Court is

required to dismiss a complaint upon a determination that it, among other grounds, is frivolous.

28 U.S.C. § 1915(e)(2)(B)(i).

        Plaintiff, a resident of St. Louis, Missouri, purports to be an "executor." He sues several

categories of high-level government officials, including the current and former presidents of the

United States, justices of the Supreme Court, speakers of the U.S. House of Representatives,

attorneys general, directors of the Central Intelligence Agency, directors of the Federal Bureau of

Investigation and various others. See Compl. at 1- 10. Plaintiff summarizes his lengthy

complaint as "charg[ing] the Defendants [with] knowingly and recklessly participating in a

conspiracy with state actors of the State of Missouri in a scheme stemming from the initial

defrauding of an estate, to executing a domestic surveillance and intercept program by the

Defendant . . . under a shroud of secrecy by the federal Courts, the office of the Chief Executive

as Presidents(s), the U.S. Congress and State actors of the State of Missouri from 1988-present."

Id. at 11.